DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed Nov. 17, 2021 has been entered. Claims 1, 3-6, 8, 10, 15-16, 18, 21, 26, 30, 32, 35-36, 38, and 45 are pending. Claims 1, 8, 15, 21 and 45 have been amended.  Claims 2 and 55 have been cancelled. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 10, 15-16, 18, 21, 26, 30, 32, 35-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Raidt, Dana (Aloe Vera Martini, Dec. 18, 2014, pages 1-24, Retrieved from Internet URL: https://helloglow.co/green-goddess-tips-thinkthin-founder-aloe-vera-martini-recipe/>) in view of Bar School (“Carbonated Waters”, Garnish Blog, August 24, 2015, Retrieved from Internet URL: http://www.garnishblog.com/2015/08/bar-school-carbonated-waters.html), as evidenced by Ghai, Ranjeeta (“10 Best Natural Method of Food Preservation”, June 1, 2018, pages 1-14, Retrieved from Internet URL: https://foodalltime.com/10-best-natural-methods-of-food-preservation/).
Regarding claim 1, Raidt discloses a ready to drink alcoholic beverage comprising a distilled spirit, vodka, and at least one Aloaceae source, aloe vera juice (pages 7-8).
Raidt additionally discloses that the beverage includes a preservative (e.g. lime juice) (pages 7-8), as evidenced by Ghai, which discloses that lime juice is the best natural ingredient to preserve food as it contains ascorbic acid and citric acid which are naturally antibacterial and antioxidants (page 5). 
Therefore, Raidt discloses a ready to drink beverage comprising a distilled spirit (e.g. vodka), at least one Aloaceae source (e.g. aloe vera juice), and a preservative (e.g. lime juice). 

As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of lime juice in the claimed amount as it continues to function as a preservative and taste enhancer.  

Bar School discloses that it is well known in the art to add water to cocktails to make a light and fizzy cocktail (page 1). 
It would have been obvious to one of ordinary skill in the art to add water to the cocktail of Raidt if a light and fizzy cocktail is desired. Doing so would yield the predictable result of providing a fizzy cocktail in Raidt and would have been obvious depending on preference. 
As stated above with respect to In re Levin, the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
In the instant case, there is no new or unexpected function arising from the inclusion of water in the cocktail of Raidt as it merely provides a light and fizzy cocktail, which is expected. 
 
Regarding claims 3-5, Raidt discloses that the Aloaceae source is an Aloe L. source, specifically Aloe vera (page 8).
Regarding claim 10, as stated above, Raidt in view of Bar School teach a beverage comprising a physiologically acceptable component that is water. 
With respect to the exact amount, it would have been obvious to vary the amount of water depending on the desired taste and alcohol content of the beverage as a higher amount of water will dilute the vodka present and add more fizz, therefore resulting in a beverage having a lower alcohol content. Therefore, it is well within the ordinary skill in the art to vary the amount of water in the beverage to result in a desired taste and alcohol content of the beverage. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Regarding claim 15, Raidt further teaches that the beverage comprises a physiologically acceptable component. The instant spec at [0036] describes a physiologically acceptable component as a component that provides flavor, nutrients and color to the beverage and therefore as Raidt discloses cucumber, mint leaves and sugar (page 7), all of which are known to provide flavor and some sort of color, Raidt is considered to teach the beverage comprising a physiologically acceptable component. 
Raidt discloses that the physiologically acceptable component can be a natural sweetener (e.g. sugar, commonly known as sucrose) (page 7).
Regarding claim 16, as stated above, Raidt in view of Bar School teaches water. Bar School further teaches that the water can be sparkling mineral water. 
Regarding claim 18, the fruit extract is an optional component in claim 15 as the claims never positively recite that the physiologically acceptable component is fruit extract and therefore fruit extract is not required in the beverage. Raidt meets claim 18 by teaching that the physiologically acceptable component can be a natural sweetener (e.g. sugar, commonly known as sucrose) (page 7), as required by claim 15.
Regarding claim 21, as stated above, Raidt discloses that the physiologically acceptable component can be a natural sweetener, such as sucrose (e.g. sugar, which is commonly known as sucrose) (page 7). 
Regarding claim 26, herb is an optional component in claim 15 as the claims never positively recite that the physiologically acceptable component is an herb and therefore herb is not required in the beverage. Raidt meets claim 26 by teaching that the physiologically acceptable component can be a natural sweetener (e.g. sugar, commonly known as sucrose) (page 7), as required by claim 15.
Regarding claim 30, as stated above with respect to claim 1, Raidt teaches that the preservative is lime juice, which inherently has citric acid as evidenced by Ghai (page 5). 
Therefore, Raidt teaches that the preservative is citric acid.
Regarding claims 32, 35 and 36, Raidt discloses that the distilled spirit is a neutral spirit, wherein the neutral spirit is vodka (pages 7-8).
Regarding claim 38, Raidt discloses that the Aloaceae source is aloe vera juice (pages 7-8).


Claims 6 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Raidt, Dana (Aloe Vera Martini, Dec. 18, 2014, pages 1-24, Retrieved from Internet URL: https://helloglow.co/green-goddess-tips-thinkthin-founder-aloe-vera-martini-recipe/>) and Bar School (“Carbonated Waters”, Garnish Blog, August 24, 2015, Retrieved from Internet URL: http://www.garnishblog.com/2015/08/bar-school-carbonated-waters.html), as evidenced by Ghai, Ranjeeta (“10 Best Natural Method of Food Preservation”, June 1, 2018, pages 1-14, Retrieved from Internet URL: https://foodalltime.com/10-best-natural-methods-of-food-preservation/) as applied to claim 1 above, and further in view of Green, Andy (Alcohol by Volume for Popular Whiskeys, Vodka, Gin, and Rum, Feb. 26, 2015, Retrieved from Internet URL: < https://www.andygreenlaw.com/general/alcohol-volume-popular-whiskeys-vodka-gin-rum/>).
Regarding claim 6, Raidt discloses the beverage as described above comprising a distilled spirit and aloe vera, but fails to specifically disclose the proof of the beverage. 
Raidt, however, discloses that the distilled beverage is vodka, preferably Grey Goose Vodka (page 7).
Green discloses many different types of alcohol and their proofs. Green discloses that many different vodkas are 80 proof and further teaches that the proof depends on the type of alcohol used (page 2). 
It would have been obvious to one of ordinary skill in the art to use an 80 proof vodka similar to what is taught by Green as Raidt discloses that 80 proof Grey Goose is recommended to make the martini and would predictably provide the martini of Raidt with the desired taste and alcohol content.
With respect to the proof of the beverage, it is well known in the art that the additional ingredients added to the vodka will further dilute the vodka, therefore resulting in a lower alcohol content and a lower proof. 
It would have been obvious to one of ordinary skill in the art to vary the amount of additional ingredients to result in a desired proof of the beverage. As taught by Green, the proof of the vodka is 80 proof, and therefore it would have been obvious to vary the 
Regarding claim 45, Raidt discloses the beverage as described above comprising a distilled spirit and aloe vera, but fails to specifically disclose the proof of the distilled spirit. Raidt further teaches that the distilled spirit is vodka, preferably Grey Goose Vodka (page 7).
Green discloses many different types of alcohol and their proofs. Green discloses that many different vodkas are 80 proof, including Grey Goose, and further teaches that the proof depends on the type of alcohol used (page 2). 
It would have been obvious to one of ordinary skill in the art to use an 80 proof vodka similar to what is taught by Green as Raidt discloses that Grey Goose, which is 80 proof and falls within the claimed range of 75 to 100, is recommended to make the martini and would predictably provide the martini of Raidt with the desired taste and alcohol content.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Raidt, Dana (Aloe Vera Martini, Dec. 18, 2014, pages 1-24, Retrieved from Internet URL: https://helloglow.co/green-goddess-tips-thinkthin-founder-aloe-vera-martini-recipe/>) and Bar School (“Carbonated Waters”, Garnish Blog, August 24, 2015, Retrieved from Internet URL: http://www.garnishblog.com/2015/08/bar-school-carbonated-waters.html), as evidenced by Ghai, Ranjeeta (“10 Best Natural Method of Food Preservation”, June 1, 2018, pages 1-14, Retrieved from Internet URL: https://foodalltime.com/10-best-natural-methods-of-food-preservation/) as applied to claim 1 above, and further in view of More et al. (US Patent No. 5,443,830; Aug. 22, 1995).
Regarding claim 8, Raidt discloses the beverage as described above, but fails to teach that the beverage comprises between 0.05 mg/ml and 2.5 mg/ml aloe mucilaginous polysaccharides.
However, Raid teaches that the Aloaceae source is aloe vera juice, which is the same as claimed, and therefore the Aloaceae source of Raidt inherently has the claimed amount of aloe mucilaginous polysaccharides.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
In the instant case, the Aloaceae source is identical to what is claimed absent a showing otherwise, and therefore would inherently have the claimed amount of aloe mucilaginous polysaccharides.

prima facie case of obviousness exists. (MPEP 2144.05 I)
As Moore discloses that aloe mucilaginous polysaccharides are known to be provided in a beverage and reduce the bitter aftertaste of aloe juice, it would have been obvious to one of ordinary skill in the art to have the martini of Raidt comprise mucilaginous polysaccharides as taught by Moore. Doing so would yield the predictable result of providing benefits to the consumer due to the presence of mucilaginous polysaccharides as taught by Moore (col 3) while also reducing the bitter aftertaste of the aloe juice in Raidt. It further would have been obvious to include mucilaginous polysaccharides in the beverage of Raidt in a similar amount as taught by Moore as Moore discloses that such amount is suitable for reducing the bitter aftertaste of aloe juice while also providing benefits to the consumer. 




Response to Arguments
Applicant’s amendments have overcome the claim objection and 112(b) rejection from the previous Office Action and therefore they have been withdrawn. 
Applicant’s amendments and arguments with respect to the 102 rejection were found persuasive and therefore it has been withdrawn. 
Applicant’s arguments with respect to Raidt not teaching water have been fully considered but are moot based upon the new grounds of rejection over Bar School. 
Applicant argues that none of the prior art references teach the claimed amount of preservative and it would not have been obvious to add a preservative to the beverage of Raidt in the claimed amount. 
This is not found persuasive as Raidt additionally discloses that the beverage includes a preservative (e.g. lime juice) (pages 7-8), as evidenced by Ghai, which discloses that lime juice is the best natural ingredient to preserve food as it contains ascorbic acid and citric acid which are naturally antibacterial and antioxidants (page 5). 
Therefore, Raidt discloses a ready to drink beverage comprising a distilled spirit (e.g. vodka), at least one Aloaceae source (e.g. aloe vera juice), and a preservative (e.g. lime juice). 
Raidt teaches that the lime juice is present in an amount of 1 tablespoon (page 7). With respect to the exact amount, it would have been obvious to vary the amount of lime juice depending on the desired taste and alcohol content of the beverage as a higher amount of lime juice will dilute the vodka present, therefore resulting in a beverage having a lower alcohol content, while also altering the taste of the beverage. Therefore, it is well within the ordinary skill in the art to vary the amount of lime juice in the beverage to result in a desired taste and alcohol content of the beverage.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of lime juice in the claimed amount as it continues to function as a preservative and taste enhancer.  
For the reasons stated above, the 103 rejections are maintained. 



Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Se Notice of References cited pertaining to additional references relating to alcoholic beverages comprising aloe vera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791